Citation Nr: 0108636	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 20 percent for muscular myalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1995 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
muscular myalgia and assigned a 20 percent evaluation 
effective May 22, 1998.


REMAND

The veteran contends that her muscular myalgia is more severe 
than contemplated by the 20 percent evaluation assigned.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  The Fenderson case requires consideration be given 
to staged ratings in claims arising out of the original grant 
of service connection.  The severity of the veteran's 
disability must be evaluated from the effective date of 
service connection through the present.  Fenderson, 12 Vet. 
App. at 125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

When examined by the VA in December 1998, the veteran 
complained of pain  in all her joints including the arms, 
hands, and legs.  In her notice of disagreement she included 
her feet and a shoulder.  The VA compensation examination did 
not give detailed findings, positive and negative ones, 
regarding dysfunction or limitation affecting her 
extremities.  Rather, the examination seemed to focus 
primarily on her spine.  Also, it is not apparent that the 
examiner reviewed the treatment records associated with the 
claims folder before examining the veteran.  Also, it is 
necessary that the compensation examination be conducted 
within the scope of the rating criteria so that adjudicators 
will be able to assign an evaluation without guessing.  

The Board cannot affirm the current rating or assign a higher 
rating at this point without additional medical findings and 
comment by the examining physician.  
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all  medical care providers who have 
treated the veteran for the disorder at 
issue since December 1998.  After 
obtaining appropriate consent from the 
veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

2.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the severity of her service 
connected muscular myalgia.  It is 
imperative that the claims file be made 
available to the examiner for review 
prior to the examination.  All indicated 
special studies and tests, should be 
accomplished.  The veteran's complaints 
are to be recorded in detail and each of 
her joints involved should be examined.  
Positive and negative findings are to be 
reported.  The examiner is to express an 
opinion as to the functional impairment 
associated with the veteran's service-
connected muscular myalgia as 
contemplated and set forth in the 
diagnostic criteria of Code 5025.  A copy 
of the diagnostic criteria must be 
furnished the examiner.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should furnish the 
veteran and her representative with an 
appropriate supplemental statement of the 
case addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.





The veteran and her representative are free to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



